DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 November 2019 has been considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities: in line 6 (at the end of the claim), “direciton” should be replaced by -- direction --.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katoh et al. (US 2009/0051724 – hereinafter Katoh.)
Regarding claim 1, 
	Katoh discloses a liquid discharge head [1 (1A-1F) in figs. 1-3] comprising: 
a plurality of nozzles [5 in figs. 1, 3 and 6] from which a liquid is discharged in a discharge direction [paragraph 0054]; 
a plurality of individual chambers [6 in fig. 6] communicating with the plurality of nozzles, respectively [paragraph 0054]; 
a common chamber [21 in fig. 1] communicating with each of the plurality of individual chambers [paragraph 0057]; 
a drive element [4 in fig. 6] configured to change a volume of each of the plurality of individual chambers to discharge the liquid in the plurality of individual chambers from the plurality of nozzles [paragraphs 0054 and 0116-0117]; and 
a refrigerant channel [23 in fig. 2] through which a refrigerant flows, the refrigerant channel facing the common chamber via a partition in the discharge direction [as seen in fig. 2; paragraphs 0059-0060.]

Regarding claim 4, 
	Katoh further discloses the liquid discharge head comprising a frame [20 in fig. 2] in which the common chamber and the refrigerant channel are formed, 

the refrigerant channel faces the common chamber via the partition in the discharge direction [as seen in fig. 2.]

Regarding claim 6, 
	Katoh further discloses wherein 
a longitudinal direction of the refrigerant channel is parallel to a nozzle array direction in which the plurality of nozzles are arrayed [as seen in figs. 1 and 3], and 
the refrigerant channel covers a region in which the common chamber and the plurality of individual chambers are arranged in the nozzle array direction [as seen in figs. 1-3.]

Regarding claim 10, 
	Katoh further discloses a liquid discharge apparatus [200 in fig. 23] comprising the liquid discharge head according to claim 1 [see rejection above.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Katoh.
Regarding claims 2 and 3, 
	Katoh discloses the claimed limitations as set forth above and further teaches wherein the refrigerant channel is disposed above the plurality of individual chambers in the discharge direction in which the liquid is discharged downward from the plurality of nozzles [as seen in fig. 2] but fails to expressly disclose wherein the common chamber is disposed between the refrigerant channel and the plurality of individual chambers in the discharge direction (claim 2) and wherein the refrigerant channel is disposed above the common chamber (claim 3.)

	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to rearrange the common chamber and the refrigerant channel, since it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  One would have been motivated to rearrange the components for the purpose of having the refrigerant channel adjust the temperature of the liquid in the common chamber while preventing changing the temperature of the liquid in the individual chambers.  

Allowable Subject Matter
Claims 5 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5,
The primary reason for allowance for this claim is the inclusion of the limitations of the liquid discharge head according to claim 4 (and therefore also claim 1), further comprising a diaphragm plate on the frame, the plurality of individual chambers facing a first surface of the diaphragm plate, and the drive element contacting with a second surface of the diaphragm plate opposite the first surface of the diaphragm plate, 
wherein the common chamber is arranged between the refrigerant channel and the second surface of the diaphragm plate in the discharge direction. 
It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art. 

Regarding claim 7,
The primary reason for allowance for this claim is the inclusion of the limitations of the liquid discharge head according to claim 6 (and therefore also claim 1), further comprising: 
a plurality of nozzle arrays, each of which includes the plurality of nozzles arrayed in the nozzle array direction, the plurality of nozzle arrays arranged in a transverse direction orthogonal to the nozzle array direction; 
a plurality of common chambers including the common chamber, the plurality of common chambers corresponding to the plurality of nozzle arrays, respectively; 
a plurality of refrigerant channels including the refrigerant channel, the plurality of refrigerant channels corresponding to the plurality of common chambers, respectively; 

liquid ports connected to the liquid connection channels, respectively; 
refrigerant connection channels arranged at both ends of the plurality of refrigerant channels in the nozzle array direction, each of the refrigerant connection channels configured to connect each end of the plurality of refrigerant channels in the nozzle array direction; and 
refrigerant ports connected to the refrigerant connection channels, respectively, 
wherein the liquid ports are arranged at different positions from the refrigerant ports in the transverse direction at both ends of the plurality of common chambers in the nozzle array direction. 
It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.
	
Regarding claims 8 and 9, 
	These claims are considered to have allowable subject matter ue to their dependency on claim 7. 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853